FILED
                            NOT FOR PUBLICATION                             JUN 24 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROMAN KITSOULA,                                  No. 06-71636

              Petitioner,                        Agency No. A070-891-093

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 18, 2010
                             San Francisco, California

Before: BYBEE, TYMKOVICH,** and N.R. SMITH, Circuit Judges.

       Roman Kitsoula, a native and citizen of Ukraine, petitions for review of a

decision by the Board of Immigration Appeals (BIA) affirming the immigration




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Timothy M. Tymkovich, United States Circuit Judge
for the Tenth Circuit, sitting by designation.
judge’s (IJ) denial of his application for asylum.1 The BIA denied the application

because: (1) Kitsoula did not provide sufficient evidence of the identity of his

attackers; (2) there was no evidence that the police were unwilling or unable to

control the persecutors; and (3) the change in country conditions eliminated any

fear of future persecution.

      The BIA erred in holding that Kitsoula was required to know the identity of

his persecutors. See Aguilera-Cota v. INS, 914 F.2d 1375, 1380 (9th Cir. 1990).

However, substantial evidence supports the BIA’s finding that Kitsoula did not

establish eligibility for asylum, because he failed to demonstrate the Ukrainian

government was unwilling or unable to control his persecutors. See Nahrvani v.

Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005).

      Because the BIA’s second ground for denying petitioner’s application was

supported by substantial evidence, we need not address whether the evidence of

changed country conditions was sufficient.

      PETITION DENIED.




      1
         Kitsoula did not raise the IJ’s denial of withholding of removal and relief
under the Convention Against Torture (CAT) before the BIA. We therefore lack
jurisdiction to review it. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.
2004). Kitsoula’s counsel conceded that these issues were not before this panel.